     Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 1 of 16 PageID# 36




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


                                                    )
CHMURA ECONOMICS &                                  )      Case No. 3:19-cv-00813
ANALYTICS, LLC,                                     )      Judge Robert E. Payne
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )
                                                    )
RICHARD LOMBARDO,                                   )
                                                    )
                      Defendant.                    )
                                                    )

     MOTION OF DEFENDANT RICHARD LOMBARDO TO DISMISS COMPLAINT
                    PURSUANT TO FED.R.CIV.P. 12(b)(6)

        Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and Local Civil Rule

7(F) for the U.S. District Court for the Eastern District of Virginia, Defendant Richard Lombardo

(“Lombardo”) respectfully requests that this Court issue an Order dismissing the claims of

Plaintiff Chmura Economics & Analytics, LLC (“Chmura”) because the Complaint fails to state

a claim upon which relief may be granted.

        A memorandum in support of this Motion is attached.

                                             Respectfully submitted,

                                             THE LAW OFFICES OF THOMAS J. POWELL, P.C.

                                              /s/ Thomas J. Powell
                                             Thomas J. Powell, Esq., VSB #27604
                                             3603-D Chain Bridge Road
                                             Fairfax, VA 22030-3244
                                             Tel: (703) 293-9050 | Fax: (703) 293-9075
                                             Email: tom@tjplaw.com



                                                1
Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 2 of 16 PageID# 37




                                 Christine Marie Cooper, Esq.*
                                 Koehler Fitzgerald LLC
                                 1111 Superior Avenue East, Suite 2500
                                 Cleveland, Ohio 44114
                                 Tel: (219) 539-9376 | Fax: (216) 916-4369
                                 Email: ccooper@koehler.law

                                    *Pro hac vice application pending

                                 Attorneys for Defendant Richard Lombardo




                                   2
     Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 3 of 16 PageID# 38



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


                                                       )
CHMURA ECONOMICS &                                     )       Case No. 3:19-cv-813
ANALYTICS, LLC,                                        )       Judge Robert E. Payne
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )
                                                       )
RICHARD LOMBARDO,                                      )
                                                       )
                       Defendant.                      )
                                                       )


        MEMORANDUM IN SUPPORT OF MOTION OF DEFENDANT RICHARD
     LOMBARDO TO DISMISS COMPLAINT PURSUANT TO FED.R.CIV.P. 12(b)(6)

I.      INTRODUCTION

        On October 31, 2019, Plaintiff Chmura Economics & Analytics, LLC (“Chmura”) filed

an action against Defendant Richard Lombardo (“Lombardo”) asserting one claim for relief –

“injunctive relief for threatened breach of contract.” Chmura wants to prevent Lombardo from

“carrying out his threats” to harm Chmura’s business.

        Chmura’s claim fails as a matter of law. First, Chmura has failed to set forth a cognizable

claim for relief – injunctive relief of a threatened breach of contract is not claim for relief.

Chmura does not allege a breach of contract. Instead, Chmura merely alleges that he

“threatened” to do so. Even if interpreted as a breach of contract claim, it fails as a matter of law.

        Second, even if Chmura alleged a valid claim for relief, Chmura is not entitled to the

remedy of injunctive relief. Its “claim” is based on an invalid and unenforceable Confidentiality,



                                                  3
      Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 4 of 16 PageID# 39



Non-Competition & Non-Solicitation Agreement. The non-competition and non-solicitation

provisions are so broad that, if enforced, they would prevent Lombardo from working for

numerous non-competitive companies across the entire United States, including banks, financial

investment firms and software companies. Furthermore, Chmura has failed to plead any

irreparable harm. Chmura does not allege that Lombardo has harmed Chmura’s business, that

Lombardo stole Chmura’s clients or that Lombardo is working for a competitor. Chmura merely

alleges that if Lombardo acted on his threats, it “would cause” harm.

         Accordingly, the Complaint should be dismissed in its entirety.

II.      FACTS

         The Parties

         1.     Chmura is a “software and consulting firm in the field of data analytics.”

Complaint, ¶8. Chmura sells a “proprietary software” that “provides demographics and labor

data, such as highly granular occupation forecasts and real-time data about job postings.”

Complaint, ¶8. “Chmura’s team of economists, data scientists, and statisticians also provide

consulting services to help clients interpret and use the data available through its software

products.” Complaint, ¶8.

         2.     Lombardo, based in Ohio, marketed and sold Chmura’s software products

nationwide. Complaint, ¶¶9 and 10.

         The Non-Competition and Non-Solicitation Agreement

         3.     On or about February 4, 2015, Lombardo and Chmura executed a Confidentiality,

Non-Competition & Non-Solicitation Agreement (the “Agreement”). Complaint, Ex. A.

         4.     The Agreement contains the following covenants not to compete or interfere:




                                                 4
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 5 of 16 PageID# 40



              For a period beginning on the Effective Date of this Agreement and
              ending two (2) years after the employment relationship between Employee
              and the Company terminates for any reason whatsoever (“the Restricted
              Period”), Employee shall not:

                                               ***

              (b)    directly or indirectly, perform, whether as an employee,
              independent contractor, consultant, agent, or owner, the same, similar, or
              substantially similar job duties or services as s/he performed for the
              Company on the date of his/her termination or within the one (1) year
              period preceding the date of his/her termination for or on behalf of any
              person or entity that engages in the Company’s Business in any
              geographic areas serviced by Employee or in which Employee provided
              goods or services on behalf of the Company during his/her employment
              with the Company;

              (c)      directly indirectly, on behalf of himself or any other person,
              partnership, company, corporation or other entity, solicit or attempt to
              solicit for purposes of providing products or services that are the same
              or substantially similar to the Company’s Business any individual or
              entity to whom Employee provided products or services at any time during
              the period of his/her employment with the Company, to whom Employee
              pursued on behalf of the Company, or of whom Employee had knowledge
              based on his/her employment with the Company because the Company
              provided products or services to or actively pursed [sic] the individual or
              entity during Employee’s employment.

Complaint, Ex. A (Agreement, Terms of Agreement, ¶3(b) & (c)) (emphasis added).

       5.     Pursuant to the Agreement, “Company’s Business” is defined as “services in the

field(s) of economics, workforce development, economic development, strategic planning, and

software design and licensing.” Complaint, Ex. A (Agreement, Reasons for Agreement, ¶1).

       6.     The Agreement is governed by Virginia law. Complaint, Ex. A (Agreement,

Terms of Agreement, ¶7).

       7.     The Agreement further provides that “[i]n the event of a breach or a threatened

breach by Employee of any of the provisions of Sections 1, 2, or 3 of this Agreement, the




                                               5
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 6 of 16 PageID# 41



Company shall be entitled to a […] permanent injunction restraining Employee from breaching

the same.” Complaint, Ex. A (Agreement, Terms of Agreement, ¶10).

       8.      According to the Agreement, “Employee further agrees that in the event of any

such breach, Company shall be entitled to all costs and expenses incurred as a result, including

reasonable attorney’s fees […].” Complaint, Ex. A (Agreement, Terms of Agreement, ¶10). The

Agreement does not provide for costs, expenses or attorney’s fees for a “threatened breach.”

       The Threatened Breach

       9.      Chmura hired additional sales representatives “to assist with sales in Lombardo’s

territory” and is “revising its commissions structure for sales representatives.” Complaint, ¶21.

       10.     As a result, Lombardo became dissatisfied and “difficult to manage.” Complaint,

¶22.

       11.     On October 3, 2019, Lombardo met with his manager to discuss his

dissatisfaction with the changes to his sales territory and commissions structure. Complaint, ¶23.

According to Chmura, Lombardo raised the possibility of leaving Chmura in exchange for

$100,000. Complaint, ¶23.

       12.     On October 17, 2019, Lombardo and his manager met again to discuss

Lombardo’s potential separation from Chmura. Complaint, ¶24. According to Chmura,

“Lombardo threatened to accept a position with one of Chmura’s competitors, in violation of the

Agreement” and threatened “to contact all of Chmura’s clients” to “persuade them to take their

business elsewhere” if he did not receive $100,000 as part of a separation agreement. Complaint,

¶¶27-28.

       13.     Chmura did not pay Lombardo $100,000. Instead, it offered him $10,000 and

placed him on unpaid leave. Complaint, ¶29.


                                                 6
   Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 7 of 16 PageID# 42




       The Claims

       14.     Chmura alleges one claim – injunctive relief for threatened breach of contract.

Complaint, Count I.

       15.     Chmura’s claim is solely based on supposed “threats”:

                      “Lombardo’s actions pose a continuing threat to Chmura and its business.”

                       Complaint, ¶33.

                      “Lombardo has threatened to materially breach his non-solicitation

                       obligations […].” Complaint, ¶39.

                      “Lombardo has threatened to materially breach his non-competition

                       obligations […].” Complaint, ¶40.

       16.     According to Chmura, “[t]he violations that Lombardo has threatened would

cause Chmura irreparable harm […].” Complaint, ¶33. Because Lombardo has taken no action,

necessarily, Lombardo has caused no irreparable harm.

III.   LAW AND ARGUMENT

       A.      RULE 12(b)(6) STANDARD.

       Chmura asserts one claim for relief against Lombardo – injunctive relief for threatened

breach of contract – which is meritless. Chmura has failed to state a claim for which relief may

be granted under Fed.R.Civ.P. 12(b)(6).

       Fed. R. Civ. P. 12(b)(6) authorizes the dismissal of a complaint for “failure to state a

claim upon which relief can be granted.” Under Rule 8(a)(2) of the Federal Rules of Civil

Procedure, a complaint must provide “a short and plain statement of the claim showing that the

pleader is entitled to relief in order to ‘give the defendant fair notice of what the … claim is and


                                                 7
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 8 of 16 PageID# 43



the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957), and Fed. R. Civ. P. 8(a)(2)). While this

notice pleading standard does not require “detailed” factual allegations, it does require more than

the bare assertion of legal conclusions. See Twombly, 550 U.S. at 555.

       To survive a motion to dismiss for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations omitted). “[W]hile construing

the complaint in favor of the non-moving party, a trial court will not accept conclusions of law or

unwarranted inferences cast in the form of factual allegations.” Moxley v. Pfundstein, 801

F.Supp.2d 598, 602 (N.D. Ohio 2011). “A complaint must contain either direct or inferential

allegations respecting all the material elements to sustain a recovery under some viable legal

theory.” Id.

       “It is a well-settled rule that when a written instrument contradicts allegations in the

complaint to which it is attached, the exhibit trumps the allegations.” Northern Indiana Gun &

Outdoor Shows, Inc. v. City of South Bend, 163 F.3d 449, 454 (7th Cir. 1998); Goines v. Valley

Community Services Bd., 822 F.3d 159, 171 (4th Cir. 2016).

       Here, the Complaint fails as a matter of law and should be dismissed.

       B.      CHMURA HAS FAILED TO SET FORTH A COGNIZABLE CLAIM FOR
               RELIEF.

               1.      Injunctive relief for threatened breach of contract is not a claim for relief,
                       but merely a remedy.

       Chmura does not allege any cognizable claim for relief. The sole “claim” brought by

Chmura is “Injunctive Relief for Threatened Breach of Contract.”




                                                  8
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 9 of 16 PageID# 44



       A request for injunctive relief does not in itself constitute a cause of action. Louisiana

Crisis Assistance Center d/b/a Louisiana Capital Assistance Center, 878 F.Supp.2d 662, 671

(E.D. La. 2012); Affiliated Foods Midwest Cooperative, Inc. v. Supervalu Inc., 2017 WL

2222916, *2 (D. Nebraska 2017).

       Here, the sole “claim” is actually a remedy – injunctive relief – not a true claim. For this

reason alone, the Complaint should be dismissed in its entirety.

               2.      A threatened breach of contract is not a claim for relief either and, even if
                       interpreted as a breach of contract claim, it still fails as a matter of law.
       Even if the Court interprets the claim as a “threatened breach of contract,” that also does

not constitute a cognizable claim for relief. Chmura has failed to plead the required elements of a

breach of contract claim.

       Counsel could find no case holding that a claim for “threatened breach of contract” exists

or setting forth the elements of a “threatened breach of contract” claim. However, assuming the

elements are the same or similar to a breach of contract, the claim still fails as a matter of law.

       The elements of a breach of contract claim are “(1) a legally enforceable obligation of a

defendant to a plaintiff; (2) the defendant’s violation or breach of that obligation; and (3) injury

or damage to the plaintiff caused by the breach of obligation.” Filak v. George, 267 Va. 612, 619

(2004). “Proof of damages is an essential element of a breach of contract claim, and failure to

prove that element warrants dismissal of the claim.” Sunrise Continuing Care, LLC v. Wright,

277 Va. 148, 156 (2009).

       Here, Chmura cannot satisfy the first or third elements of a breach of contract action.

First, as discussed in detail in Section C, infra, no legally enforceable obligation exists between

Lombardo and Chmura under the non-competition and non-solicitation provisions of the

Agreement because the provisions are overly broad and unenforceable.


                                                  9
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 10 of 16 PageID# 45



       Second, Chmura has failed to allege any damage caused by Lombardo. Every allegation

regarding damages and injury is couched in terms of what could happen if Lombardo actually

took some affirmative action to compete against Chmura or solicit Chmura’s customers:

               “Lombardo    has   threatened    to   materially   breach   his   non-solicitation

                obligations…” Complaint, ¶39;

               “Lombardo has also threatened to materially breach his non-competition

                obligations…” Complaint, ¶40;

               “[T]here is no adequate remedy at law that would make Chmura whole if

                Lombardo breached the Agreement…” Complaint, ¶41;

               “[T]he likely injury to Chmura…” Complaint, ¶43;

       There is not one allegation in the Complaint supporting a claim of damage or injury by

Chmura. Therefore, even if the Court interprets Chmura’s claim as a breach of contract claim, it

fails as a matter of law. The Complaint should be dismissed.

       C.       CHMURA’S CLAIM ALSO FAILS AS A MATTER OF LAW BECAUSE THE
                AGREEMENT IS UNENFORCEABLE.

       Chmura’s claims all arise out of an Agreement containing overly broad non-competition

and non-solicitation provisions. The Agreement is unenforceable and cannot form the basis of

any claim for relief.

       “Restrictive covenants binding a departed employee from engaging in employment are

not favored generally and are strictly construed against the employer as to their validity.”

Johnson v. E.R. Carpenter Co., 20 Va. Cir. 380, 384 (Richmond 1990). Under Virginia law, “[a]

non-competition agreement between an employer and an employee will be enforced if the

contract is narrowly drawn to protect the employer’s legitimate business interest, is not unduly



                                                10
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 11 of 16 PageID# 46



burdensome on the employee’s ability to earn a living, and is not against public policy.”

Omniplex World Servs. Corp. v. US Investigations Servs., 270 Va. 246, 249 (2005); see also

Alston Studios, Inc. v. Lloyd V. Gress & Associates, 492 F.2d 279 (4th Cir. 1974). “Because such

restrictive covenants are disfavored restraints on trade, the employer bears the burden of proof

and ambiguities in the contract will be construed in favor of the employee.” Id. (emphasis

added). Whether a covenant not to compete is enforceable is a question of law. Id.

       According to the Supreme Court of Virginia:

              These standards have been developed over the years to strike a balance
              between an employee’s right to secure gainful employment and the
              employer’s legitimate interest in protection from competition by a former
              employee based on the employee’s ability to use information or other
              elements associated with the employee’s former employment. By its very
              name, a covenant not to compete is an agreement to prevent an employee
              from engaging in activities that actually or potentially compete with the
              employee’s former employer. Thus, covenants not to compete have
              been upheld only when employees are prohibited from competing
              directly with the former employer or through employment with a
              direct competitor.

Id. (holding that the covenant not to compete was overly broad and unenforceable because the

prohibition in the non-compete was not limited to employment that would be in competition with

Omniplex) (emphasis added).

       “Covenants that are ambiguous, that prevent an employee from doing work unrelated to

the work that they previously did for the employer, or that go beyond the employer’s legitimate

interest are unenforceable.” Fame v. Allergy & Immunology, PLC, 91 Va. Cir. 66, 72 (Roanoke

2015). “[A] covenant not to compete is functionally overbroad and unenforceable if it prevents

an employee from working for companies not in competition with the former employer or it

prevents an employee for pursuing noncompeting employment positions with any employer.”




                                               11
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 12 of 16 PageID# 47



Lasership, Inc. v. Watson, 79 Va. Cir. 205, 212 (Fairfax Cty. 2009) (holding that the non-

compete, non-solicitation and confidentiality clauses were overly broad and unenforceable).

       “Although Virginia courts will look to the intent of the parties to determine severability

of clauses or provisions, they will not ‘blue pencil’ a contract to make it enforceable.” Better

Living Components, Inc. v. Willard Coleman & Blue Ridge Truss & Supply, 67 Va. Cir. 221,

226-227 (Albemarle Cty. 2005). “The Court will not edit, add to, or otherwise revise an

agreement to make it enforceable.” Fame, 91 Va. Cir. at 71.

       The same standards that apply to non-competition agreements also apply to non-

solicitation agreements. Lasership, Inc, 79 Va. Cir. at 214.

       According to the Complaint, Chmura “is a leading software and consulting firm in the

field of data analytics” and its “proprietary software provides demographics and labor data, such

as highly granular or forecast and real-time data about job postings.” Complaint, ¶8. Chmura

alleges that “Chmura’s team of economists, data scientists, and statisticians also provide

consulting services to help clients interpret and use the data available through its software

products.” Complaint, ¶8. Lombardo’s role was to sell the data analytic software products

nationwide. Complaint, ¶10.

       Despite Chmura solely selling a narrow software product and Lombardo solely acting as

a sales representative for that software product, Company’s Business is so broadly defined in the

Agreement that, if enforced, Lombardo could not work in sales for any company providing any

services in:

              Economics, which is defined by the Oxford Dictionary as “the branch of

               knowledge concerned with the production, consumption, and transfer of wealth”

               and which would include banks, insurance companies, financial investment firms,


                                                12
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 13 of 16 PageID# 48



                accounting firms, stock brokerages, and credit-card companies, among many

                others.

               Workforce development, which is undefined in the Agreement, but may include

                companies that provide worker training and human resource consulting firms.

               Economic development, which is undefined in the Agreement, but may include

                economic consulting companies such as Bain & Company and McKinsey &

                Company.

               Strategic planning, which Bain & Company defines as “a comprehensive process

                for determining what a business should become and how it can best achieve that

                goal”1 and may include management, operations, information technology, human

                resource or marketing firms.

               Software design and licensing, which is so vast it may include Microsoft,

                Alphabet (Google), IBM, Facebook, Oracle and many more large and small

                companies.

         Likewise, Lombardo could not solicit and sell any unrelated services to customers of

Chmura in the above industries despite any failure of the products or services to compete.

         Paragraphs 3(b) and (c) of the Agreement are not narrowly drawn to protect any

legitimate business interest of Chmura. Instead, they are overly broad and prohibit Lombardo

from seeking gainful employment in these industries throughout the entire United States.

Paragraphs 3(b) (non-competition) and (c) (non-solicitation) of the Agreement are unenforceable.

Therefore, Lombardo cannot breach those provisions and the Complaint should be dismissed.


   1
       See www.bain.com/insights/management-tools-strategic-planning


                                               13
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 14 of 16 PageID# 49




        D.      CHMURA IS NOT ENTITLED TO INJUNCTIVE RELIEF BECAUSE IT HAS
                NOT PLED ANY IRREPARABLE INJURY.

        The sole remedy sought by Chmura is injunctive relief to force Lombardo to abide by the

terms of the Agreement. However, Chmura is not entitled to injunctive relief.

        To obtain a permanent injunction, “[a] plaintiff must demonstrate: (1) that it has suffered

an irreparable injury; (2) that remedies available at law, such as monetary damages, are

inadequate to compensate for that injury; (3) that, considering the balance of hardships between

the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest

would not be disserved by a permanent injunction.” eBay Inc. v. MercExchange, LLC, 547 U.S.

388, 390, 126 S.Ct. 1837 (2006).

        Here, Chmura fails to plead any irreparable injury. In effect, Chmura explicitly pleads

that it has not been harmed because Lombardo has not taken any action beyond alleged “threats”:

                The violations that Lombardo has threatened would cause Chmura
                irreparable harm in the form of, among other things, lost revenue and lost
                goodwill from the long-standing customer relationships in which it has
                substantially invested.

Complaint, ¶33 (emphasis added). Chmura expressly states that it would be able to show

irreparable harm…if Lombardo took action. It fails to plead that Lombardo took any action (i.e.

solicited Chmura’s clients or became employed in sales by a competitor). Chmura simply has not

pled the first element necessary to obtain a permanent injunction – irreparable injury.

        E.      CHMURA IS NOT ENTITLED TO ITS ATTORNEY’S FEES AND COSTS.

        Chmura seeks its attorney’s fees and costs in bringing this case. Chmura is not entitled to

its attorney’s fees and costs.




                                                14
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 15 of 16 PageID# 50



       First, attorney’s fees and costs can only be recovered if Lombardo breached the

Agreement: “in the event of any such breach, Company shall be entitled to all costs and expenses

incurred as a result, including reasonable attorney’s fees…” As set forth in detail above,

Lombardo did not breach any enforceable section of the Agreement.

       Second, pursuant to the plain terms of the Agreement, Chmura is only entitled to

attorney’s fees and costs if the contract is breached, not if there is only a threat of a breach.

Therefore, Chmura is not entitled to its attorney’s fees and such a claim should be dismissed.

IV.    CONCLUSION

       Chmura prematurely filed a Complaint against Lombardo in a court 475 miles away from

where he lives and worked. Despite being afraid of what Lombardo may do to its business,

Chmura failed to file a motion for temporary restraining order or preliminary injunction.

       The Complaint is meritless. Chmura has failed to set forth a cognizable claim for relief.

Even if the claim is interpreted as a breach of contract (which it should not because it is clearly

pled as a “injunctive relief for threatened breach a contract”), Chmura has not and cannot plead

that the Agreement is a legally enforceable contract or that it has sustained any damage or harm

– two of the three key elements of a breach of contract claim and key requirements for injunctive

relief. The Agreement (and likely the agreements signed by Chmura’s other employees) contains

non-competition and non-solicitation clauses that are overly broad and unenforceable. Lombardo

should not be bound by the Agreement’s terms. Lombardo respectfully requests that the Court

dismiss the Complaint in its entirety.




                                                15
  Case 3:19-cv-00813-REP Document 7 Filed 11/24/19 Page 16 of 16 PageID# 51



                                            Respectfully submitted,

                                            THE LAW OFFICES OF THOMAS J. POWELL, P.C.

                                             /s/ Thomas J. Powell
                                            Thomas J. Powell, Esq., VSB #27604
                                            3603-D Chain Bridge Road
                                            Fairfax, VA 22030-3244
                                            Tel: (703) 293-9050 | Fax: (703) 293-9075
                                            Email: tom@tjplaw.com

                                            Christine Marie Cooper, Esq.*
                                            Koehler Fitzgerald LLC
                                            1111 Superior Avenue East, Suite 2500
                                            Cleveland, Ohio 44114
                                            Tel: (219) 539-9376 | Fax: (216) 916-4369
                                            Email: ccooper@koehler.law

                                                *Pro hac vice application pending

                                         Attorneys for Defendant Richard Lombardo


                                CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Motion to Dismiss has been served

on this 24th day of November 2019, via the Court’s electronic filing system upon the following:


Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff

                                                     /s/ Thomas J. Powell
                                                    Thomas J. Powell


                                               16
